Citation Nr: 1530199	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for scars status post laparoscopy and hysteroscopy surgery, including appendectomy (previously separately evaluated as status post laparoscopic hysteroscopy surgery and scar status post appendectomy).  

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right ear hearing loss disability.

4. Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to January 2010.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied entitlement to service connection for a right knee condition, right ear hearing loss, an eye condition, and granted service connection for scar, status post appendectomy (noncompensable).  RO jurisdiction was transferred to the Seattle, Washington RO.  By way of a November 2013 rating decision, the RO granted service connection for scar, status post laparoscopic hysteroscopy surgery (10 percent rating).  Then, an August 2014 Decision Review Officer decision combined the service-connected scar ratings and assigned a 20 percent evaluation.

The issues of entitlement to service connection for a right knee disability and entitlement to a disability evaluation in excess of 20 percent for scars status post laparoscopy and hysteroscopy surgery, including appendectomy are
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a right ear hearing loss disability pursuant to VA standards at any point during the pendency of the appeal.  

2. The record evidence shows no chronic disability of the eyes which could be attributed to active service.
 
3. Myopia, or refractive error, is not a disease or injury for the purposes of entitlement to VA compensation benefits.


CONCLUSIONS OF LAW

1. A right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).

2. A bilateral eye disability was not incurred in or aggravated by service and service connection for myopic astigmatism is precluded by governing regulations.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.9, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

A. Duty to Notify 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A letter was sent to the Veteran in December 2009 in response to her pre-separation claims for service connection.  The contents of the notice complied with VA's duty to notify and the Veteran has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  The claim was last adjudicated in August 2014 (Supplemental Statement of the Case).

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service medical records and lay statements have been associated with the record.  Moreover, the Veteran was afforded VA examinations for her eyes/vision and claimed hearing loss in March 2010 which, as discussed below, are adequate and sufficient for purposes of deciding the claims herein.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II. Pertinent Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain conditions, such as organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability, disease or injury.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Analysis

The Veteran is seeking service connection for a right ear hearing loss disability and a bilateral eye disability, claiming that these disabilities began in service.  She filed her claim for service connection in December 2009, prior to separation from active duty in January 2010.  For the following reasons, service connection is not warranted for these claims.

A. Right Ear Hearing Loss Disability

The Veteran avers that she has a hearing loss disability in her right ear that is the result of active duty.  Specifically, she reports that she has had hearing problems since 2006 and has difficulty communicating with others.  See March 2010 VA Examination Report.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As an initial matter, the Board notes that the Veteran is not claiming, nor does the record reflect, that she sustained an injury during combat.  The combat provisions of 38 U.S.C.A. § 1154(b) are therefore not applicable in this case.

The record reflects that the Veteran served as an air traffic control journeyman for the United States Air Force.  The record also reflects that she was exposed to loud noises in service as hearing conversation data indicates positive noise exposure.  See 38 U.S.C.A. § 1154(a).  The next threshold matter that must be addressed is whether the Veteran has a hearing loss disability pursuant to VA regulations.

The record does not include any competent evidence of a hearing loss disability by VA standards.  Upon enlistment examination, the Veteran had no complaints of hearing or ear-related problems; a clinical examination of the ears and audiological tests revealed normal results.  During service, in light of the positive noise exposure, the Veteran underwent several audiological examinations, to include examinations in September 2006, December 2007, and December 2008.  The hearing conservation data revealed slight threshold shifts in service, but none that amounted to hearing loss, even pursuant to Hensley; hearing acuity was normal throughout service.  An October 2006 treatment record shows that the Veteran had cerumen in her right ear but that the problem resolved with cerumen disimpaction.  A December 2009 Report of Medical Assessment for purposes of separation indicates no complaints with respect to hearing loss.  As the Veteran filed her claim for service connection prior to separation from service in January 2010, VA attempted to assist the Veteran in establishing her claim by arranging for her be examined to determine the presence and etiology of a hearing loss disability.  

On audiological evaluation in March 2010, puretone thresholds in the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  Based on the foregoing, the examiner found that the Veteran's right ear had hearing within normal limits; the external ear examination was also normal.  The examiner stated that there was no diagnosis of right ear hearing loss as there was no pathology to render a diagnosis; the Veteran's hearing acuity was within normal limits under VA criteria.  

Based on the foregoing, there is no basis in the record for establishing service connection for a right ear hearing loss disability on the basis that it became manifested in service and persisted.  She did not have a hearing loss disability pursuant to VA standards in service.  In fact, her hearing at the time of the March 2010 VA audiological evaluation (2 months after separation from service) did not meet VA standards for a hearing loss disability.  

The Veteran's post service treatment records are likewise absent of any complaints, findings, treatment, or diagnosis of a right ear hearing loss disability.  The Veteran has not submitted any new evidence suggesting that her hearing acuity has worsened since the March 2010 VA examination nor has she suggested that there may be additional records that should be secured for consideration.  See 38 C.F.R. § 3.159(c)(2)(1).  Furthermore, although the Veteran indicates in her notice of disagreement that her speech recognition score of 100 percent is not accurate (she stated that she was straining to hear at the examination) and states in her VA Form 9 that she disagrees with the frequency loss data, the Board finds that the Veteran, who has not demonstrated an expertise in measuring hearing acuity, is not competent to state that she has a diagnosis of hearing loss pursuant to VA standards.  No other audiologist or medical professional has found that the Veteran's hearing acuity is actually worse than what is reflected by the March 2010 VA examination report.  

In conclusion, the Board finds that at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim).  Because the record does not show a diagnosis of a right ear hearing loss disability during the relevant time period, the Board finds that there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, service connection for a right ear hearing loss disability is denied.

B. Bilateral Eye Disability

The Veteran avers that her loss of vision, claimed as an eye condition, that occurred during service was due to the side effects of her pregnancy during service, namely preeclampsia.  She notes in her notice of disagreement that her vision essentially worsened since December 2008 and that she had 20/20 vision prior to then.  In her VA Form 9, she further explains that she has to wear daily corrective lenses because her vision deteriorated in service.  

Upon enlistment examination, the Veteran did not have any vision or eye problems.  She had uncorrected 20/20 distant and near vision.  A March 2008 service treatment record shows that the Veteran had conjunctivitis in her left eye.  An October 2008 service treatment record shows that the conjunctivitis has been cleared up as there were no eye abnormalities and no discharge.  The service records first indicate a problem with vision acuity in December 2008, notably after the birth of the Veteran's child in July 2008.  The diagnosis rendered was myopia - refractive error - and it was noted that the Veteran had prescription glasses to help correct her vision.  March 2009 and December 2009 service treatment records includes "degree of visual impairment" as a listed problem; severe preeclampsia was also noted in the records.  The Veteran wears corrective lenses today.  The Board finds that the facts are not in dispute that the Veteran's vision deteriorated during service.

As the Veteran filed her claim for service connection prior to separation from service in January 2010, VA attempted to assist the Veteran in establishing her claim by arranging for her be examined to determine the presence and etiology of a chronic bilateral eye disability.  Thus, she was afforded a VA eye examination in March 2010.  She described her symptoms to the examiner and an eye examination was administered with her pupils dilated.  There were no findings of eye disease or injury; no cornea pathology; no keratoconus; no scarring or pterygium.  Intraocular pressure in both eyes were within normal limits, and there was no evidence of glaucoma.  Funduscopic retinal examination revealed normal optic nerve; normal vessels, normal macula and normal lenses.  The visual acuity examination revealed uncorrected far vision on the right was 20/30, corrected far vision was 20/20.  The uncorrected near vision on the right was 20/20.  The uncorrected far vision on the left was 20/40, corrected far vision is 20/20.  The uncorrected near vision on the left was 20/20.  There was no presence of chronic conjunctivitis.  Slit lamp biomicroscopic examination was normal.  The examiner stated that there was "No Diagnosis" for the Veteran's claimed eye disability as there was "no pathology to render a diagnosis."  Although the examiner did not specifically indicate myopia or refractive error, the examination results of diminished visual acuity in the uncorrected far vision for both eyes confirms myopia noted in the service treatment records.  Uncorrected near vision in both eyes was 20/20.  

Refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).  In this regard, the Board acknowledges the Veteran's arguments that complications from her pregnancy during service, e.g., preeclampsia, caused her vision to deteriorate.  

However, there still must be a current disability and that has to be due to a disease or injury that is superimposed on the myopia/refractive error.  On this record, during the pendency of the appeal, the Veteran has not asserted or demonstrated, nor has the medical evidence shown, that she has an identifiable bilateral eye pathology (other than myopia) for which service connection may be awarded.  

In other words, there is no other underlying disease or injury, or no identified pathology with respect to the eyes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In order to qualify for compensation under 38 U.S.C.A. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  The record evidence shows that the loss of vision that was noted during service is attributable to myopia or refractive error, which is the reason she presently wears corrective lenses.  To the extent that she attributes the decrease in visual acuity to preeclampsia, such assertion is unsupported and not competent.  See Jandreau, 492 F.3d 1372.

As such, service connection for a bilateral chronic eye disability, to include myopia and residuals of conjunctivitis, is not warranted.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.  



ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a bilateral eye disability is denied.  


REMAND

On review, additional development is necessary prior to final adjudication of the claims pertaining to service connection for a right knee disability and for the increased rating claim on appeal.  Specifically, a VA examination for the right knee should be ordered to ascertain the current nature, manifestations, and etiology of the Veteran's right knee disability, particularly in light of the fact that she has asserted continuous pain and giving way of the right knee since the March 2010 VA examination which revealed no right knee pathology.  

Also, Board finds that remand is necessary to obtain a new VA examination to assess the current level of severity of the Veteran's service-connected scars.  The last VA examination for scars was in November 2013.  A contemporaneous examination is necessary to adequately evaluate the current state of the disability in light of the fact that the record reflects a self-reported history of unstable scars.  Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  Accordingly, a new VA examination is warranted.  

Prior to obtaining any examinations/opinions, any relevant and outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should identify any outstanding VA and/or private medical records of evaluation and/or treatment referable to the Veteran's right knee disability and scars.  After acquiring this information and obtaining any necessary authorization (if applicable), the AOJ should obtain and associate any additional relevant records with the claims file.

2. The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's active service.  The examiner should specifically note the May 2006 service treatment record indicating there the Veteran felt fluid in her knees.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. The AOJ also should have the Veteran scheduled for a VA examination to assess the current severity of the service-connected scar status post laparoscopy and hysteroscopy surgery, including appendectomy.  The findings reported should specifically include whether the scar is deep or superficial, the dimensions of the scar, whether the scar is painful or unstable, and whether it causes any impairment of function separate from that due to the underlying pathology for which the surgery was performed.  The examiner must explain the rationale for all opinions.  The claims folder should be made available to and be reviewed by the examiners and all necessary tests should be conducted. 

4. Readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


